                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

EDWARD CLARKE, JR.,                        )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-0464-CG-C
                                           )
SEDGWICK CLAIMS                            )
MANAGEMENT, INC., et al.,                  )
                                           )
       Defendants.                         )

                                       ORDER

      After due and proper consideration of all the issued raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(1)(B) and dated November 29, 2018, is ADOPTED

as the opinion of this Court.

      Accordingly, Plaintiffs’ Motion to Remand (Doc. 10) is GRANTED. The

Clerk of Court is directed to take such steps as are necessary to transfer this action

to the Circuit Court of Clarke County, Alabama, from whence it was removed.

      DONE and ORDERED this 17th day of December, 2018.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
